 Case: 1:20-cv-06677 Document #: 27 Filed: 11/19/20 Page 1 of 1 PageID #:3404

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

KTM AG
                                                           Plaintiff,
v.                                                                      Case No.:
                                                                        1:20−cv−06677
                                                                        Honorable Martha
                                                                        M. Pacold
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto
                                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 19, 2020:


        MINUTE entry before the Honorable Martha M. Pacold:Plaintiff's ex parte motion
to extend the Temporary Restraining Order [26] is granted. The Temporary Restraining
Order is extended to and including December 10, 2020.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
